892 F.2d 79
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James A. GARAVUSO, Plaintiff-Appellant,v.SHOE CORPORATIONS OF AMERICA INDUSTRIES, INC., Defendant-Appellee.
No. 89-3352.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
James Garavuso ("Garavuso") appeals the district court's award of summary judgment for Shoe Corporations of America Industries, Inc.  ("SCOA") in this action alleging violations of the Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1001 et seq.   The facts of this case, as found by the district court, are in its reported opinion.   See Garavuso v. Shoe Corp. of America, Ind., 709 F. Supp. 1423, 1426-27 (S.D.Ohio 1989).


2
The principal issue on appeal is whether the district court properly granted summary judgment for SCOA on Garavuso's claims for (1) failure to pay severance benefits under ERISA;  (2) a declaratory judgment for entitlement to benefits under SCOA's plan if he is laid off in the future by his current employer;  (3) interference with an employment relationship;  and (4) interference with protected rights under ERISA, 29 U.S.C. § 1140.


3
Upon consideration of the entire record, the briefs filed herein, and after hearing oral argument, we affirm the judgment of the district court for the reasons stated in its opinion, and for the further reason that a proper construction of the severance pay plan is that if one is offered a comparable job by a successor corporation and accepts the offer without a loss of compensation, no severance benefits are recoverable.